DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 6 and 14 have been amended, claim 19 has been added and claims 1 – 19 re now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
As to claim 1, the specification as originally filed does not provide support for the recitation of the claim “each of common circuits is connected to the plurality of pixel circuits through the first signal line, and is configured to provide an initialization signal and a data signal for the plurality of pixel circuits that are on the same first signal line while a different common circuit among the plurality of common circuits is configured to provide separate and independent initialization signals and data signals to pixel circuits that are communicatively coupled to adjacent first signal lines.” The specification as first filed does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention “each of common circuits is connected to the plurality of pixel circuits through the first signal line, and is configured to provide an initialization signal and a data signal for the plurality of pixel circuits that are on the same first signal line while a different common circuit among the plurality of common circuits is configured to provide separate and independent initialization signals and data signals to pixel circuits that are communicatively coupled to adjacent first signal lines.” Applicant states that support for amended claims can be found in Figures 1 and 2, however, the figures do not show that a different common circuit among the plurality of common circuits is configured to provide separate and independent initialization signals and data signals to pixel circuits that are communicatively coupled to adjacent 
Claims 2 – 13 are rejected because of dependency on claim 1. 
As to claim 14, the specification as originally filed does not provide support for the recitation of the claim “wherein providing the initialization signal and the data signal, through the common circuit, to the pixel circuit on the first signal line is performed separately and independently from a different common circuit providing initialization signals and data signals to pixel circuits that are communicatively coupled to adjacent first signal lines.” The specification as first filed does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention “wherein providing the initialization signal and the data signal, through the common circuit, to the pixel circuit on the first signal line is performed separately and independently from a different common circuit providing initialization signals and data signals to pixel circuits that are communicatively coupled to adjacent first signal lines.” Applicant states that support for amended claims can be found in Figures 1 and 2, however, the figures do not show that a different common circuit among the plurality of common circuits is configured to provide separate and independent initialization signals and data signals
Claims 15 – 18 are rejected because of dependency on claim 14.

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
As disclosed above, newly amended claims 1 and 14 contain subject matter which is not supported by the specification as originally filed. See detailed rejection of the claims above.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, and 13 – 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0180693).
As to claim 1 and claim 14, Kim discloses an array substrate and a method, array substrate comprising: a display area (110 of fig. 1) having a plurality of pixel circuits arranged in an array (pixels 101 of fig. 1) and a first signal line connecting the pixel circuits (D1 of fig. 1); and a non-display area arranged around the display area (area of data driver 120 and gate driver 130 of fig. 1), the non-display area including: a plurality of common circuits (common circuit comprising SW2a, SW2b, SW3a and SW3b of fig. 7 inherently there is a common circuit for every two data lines DL), wherein each of common circuits (circuit comprising SW2a and SW2a of fig. 7) is connected to 
As to claim 2 (dependent on 1) and claim 15 (dependent on 14), Kim discloses the array substrate and the method, wherein the plurality of common circuits comprises: an initialization circuit (SW2a of fig. 7) connected to the data driving chip (data driving chip is interpreted as collection of all AMPs 121 of data driver 120 and VPRER output of data driver 120 of fig. 7) through the second signal line (line of VPRER of fig. 7), and configured to receive the initialization signal outputted by the data driving chip (signal VPRER of fig. 7) and transmit the initialization signal to the pixel circuits (circuits 101 of fig. 7) through the first signal line (DL1 of fig. 7); and a data writing circuit (SW3a of fig. 7) connected to the data driving chip  (data driving chip is interpreted as collection of all AMPs 121 of data driver 120 and VPRER output of data driver 120 of fig. 7) through the third signal line (line output by AMP 121 of fig. 7), and configured to receive the data 
As to claim 3 (dependent on 2) and claim 16 (dependent on 15), Kim discloses the array substrate and the method, wherein the non-display area further comprises a scan driving chip (gate driver 130 and portion of 120 of fig. 1 comprising driving DSEL1, DSEL2, RPRE1, RPRE2, SPRE1 and SPRE2 of fig. 7), and a first control signal line (line connected to gate of SW2a of fig. 7) and a second control signal line (line connected to gate of SW3a of fig. 7) connected to the scan driving chip (fig. 7); the scan driving chip provides a first control signal (RPRE1 of fig. 7) to the initialization circuit (SW2a of fig. 7) through the first control signal line (line connected to gate of SW2a of fig. 7), such that the initialization circuit (SW2a of fig. 7) provides the initialization signal (VPRER of fig. 7) to the pixel circuits (101 of fig. 7) when the first control signal is active (when RPRE1 is on in fig. 8A); the scan driving chip provides a second control signal (DSEL1 of fig. 7) to the data writing circuit (SW3a of fig. 7) through the second control signal line (line connected to gate of SW3a of fig. 7), such that the data writing circuit provides the data signal (signal Vdata1 output by AMP 121 of fig. 7 and 8) to the pixel circuits (101 of fig. 7) when the second control signal is active (when DSEL1 is ON of fig. 8A).  
As to claim 4 (dependent on 3) and claim 17 (dependent on 16), Kim discloses the array substrate, wherein the scan driving chip (gate driver 130 and portion of 120 driving DSEL1, DSEL2, RPRE1, RPRE2, SPRE1 and SPRE2 of fig. 7) is connected to the pixel circuits (101 of fig. 7) through a scan signal line (lines G1 – Gn of figs. 1 and 7), and configured to provide a scan signal to the pixel circuit [0035].  
claim 6 (dependent on 3), Kim discloses the array substrate, wherein the initialization circuit (SW2a of fig. 7) comprises an initialization transistor (SW2a of fig. 7), a control end of the initialization transistor is connected to the scan driving chip (gate driver 130 and portion of 120 of fig. 1 comprising driving DSEL1, DSEL2, RPRE1, RPRE2, SPRE1 and SPRE2 of fig. 7) through the first control signal line (line connected to gate of SW2a of fig. 7), a first pole of the initialization transistor is connected to the pixel circuits through the first signal line (connected to 101a through DL1 of fig. 1), and a second pole of the initialization transistor is connected to the data driving chip (output VPRER of fig. 7) through the second signal line (line supplying VPRER of fig. 7); and the data writing circuit (SW3a of fig. 7) comprises a data writing transistor (SW3a of fig. 7), a control end of the data writing transistor is connected to the scan driving chip (gate driver 130 and portion of 120 of fig. 1 comprising driving DSEL1, DSEL2, RPRE1, RPRE2, SPRE1 and SPRE2 of fig. 7) through the second control signal line (line connected to gate of SW3a of fig. 7), a first pole of the data writing transistor is connected to the pixel circuits through the first signal line (connected to 101a through DL1 of fig. 7), and a second pole of the data writing transistor is connected to the data driving chip (data driving chip is interpreted as collection of all AMPs 121 of data driver 120 and VPRER output of data driver 120 of fig. 7) through the third signal line (line output by AMP 121 of fig. 7).  
As to claim 13, Kim discloses a display panel comprising the array substrate according to claim 1 (100 of fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0180693) in view of Kim et al. (US 2019/0080652).

As to claim 5 (dependent on 3) and claim 18 (dependent on 16), Kim 693’ discloses the array substrate and the method, but fails to disclose array further comprising a light emitting control chip connected to the pixel circuits through a light emitting control signal line, and configured to provide a light emitting control signal for the pixel circuits.  
In the same field of endeavor, Kim 652’ discloses an array substrate and a method, wherein array further comprising a light emitting control chip (chip controlling output of emission signal EM(n) of fig. 2 [0026]) connected to the pixel circuits through a light emitting control signal line (connected to circuit of fig. 2 through EM(n) line of fig. 2), and configured to provide a light emitting control signal for the pixel circuits (controlling emission [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim 693’ and the teachings of Kim 652’, such that emission control circuit and signal were provided as . 


Allowable Subject Matter
Claims 7 – 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7, the Prior Art of record alone or in combination fails to disclose the array substrate according to claim 6, wherein the pixel circuits comprise a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a capacitor, and a light emitting diode; a control end of the first transistor is connected to a first pole plate of the capacitor, a second pole of the second transistor, and a first pole of the sixth transistor, a first pole of the first transistor is connected to a first power source, and a second pole of the first transistor is connected to a first pole of the second transistor and a first pole of the third transistor; a control end of the second transistor is connected to a second scanning signal line; a control end of the third transistor is connected to a light emitting control signal line, a second pole of the third transistor is connected to a first pole of the fifth transistor and an 18anode of the light emitting diode, and a cathode of the light emitting diode is connected to a second power source; a control end of the fifth transistor is respectively connected to a control end of the sixth transistor and a first scanning signal line, and a second pole of the fifth transistor is connected to a second pole of the sixth transistor, a second pole of the fourth transistor, the first pole of the initialization transistor, and the first pole of the data writing transistor; and a control end of the fourth transistor is connected to a third scanning signal line, and a first pole of the fourth transistor is connected to a second pole plate of the capacitor.  (Emphasis Added.)

Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 19, the Prior Art of record alone or in combination fails to disclose an array substrate, comprising: Page 7 of 14Appl. No. 16/838,040Attorney Docket No.: 104703-1184480Amdt. dated February 23, 2021Response to Office Action of December 10, 2020a display area having a plurality of pixel circuits arranged in an array and a first signal line connecting the pixel circuits; and a non-display area arranged around the display area, the non-display area including: a plurality of common circuits, wherein each of common circuits is connected to the plurality of pixel circuits through the first signal line, and is configured to provide an initialization signal and a data signal for the plurality of pixel circuits; and a data driving chip connected to the plurality of common circuits through a second signal line and a third signal line, and configured to provide the initialization signal and the data signal for the plurality of common circuits; and wherein the pixel circuits comprise a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a capacitor, and a light emitting diode; a control end of the first transistor is connected to a first pole plate of the capacitor, a second pole of the second transistor, a second pole of the third transistor is connected to a first pole of the fifth transistor and an 18anode of the light emitting diode, and a cathode of the light emitting diode is connected to a second power source; a control end of the fifth transistor is respectively connected to a control end of the sixth transistor and a first scanning signal line, and a second pole of the fifth transistor is connected to a second pole of the sixth transistor, a second pole of the fourth transistor, the first pole of the initialization transistor, and the first pole of the data writing transistor; and a control end of the fourth transistor is connected to a third scanning signal line, and a first pole of the fourth transistor is connected to a second pole plate of the capacitor. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623